


Exhibit 10.4

 

As amended by the Board of Directors on December 18, 2013

 

CRA INTERNATIONAL, INC.

 

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

 

SECTION 1. PURPOSE

 

This 2006 Equity Incentive Plan (the “Plan”) of CRA International, Inc. (the
“Company”), is designed to provide additional incentive to executives and other
key employees of the Company, and any parent or subsidiary of the Company, and
to certain other individuals providing services as independent contractors to or
acting as non-employee directors of the Company or any such parent or
subsidiary. The Company intends that this purpose will be effected by the
granting of incentive stock options (“Incentive Stock Options”) as defined in
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”),
nonqualified stock options (“Nonqualified Options”) under the Plan, shares of
Common Stock subject to restrictions under Section 83 of the Code (“Restricted
Stock”), Performance Awards (as defined in Section 7.1(a)), and certain other
equity-based awards (Incentive Stock Options, Nonqualified Stock Options,
Restricted Stock, Performance Awards and the other awards collectively referred
to as “Awards”), which afford such executives, key employees or other
individuals an opportunity to acquire or increase their proprietary interest in
the Company through the acquisition of shares of its Common Stock or otherwise
receive compensation based on the value, or an increase in the value, of the
Company. The Company intends that Incentive Stock Options issued under the Plan
will qualify as “incentive stock options” as defined in Section 422 of the Code
and the terms of the Plan shall be interpreted in accordance with this
intention. As used in the Plan the terms “parent” and “subsidiary” shall have
the respective meanings set forth in Section 424 of the Code.

 

SECTION 2. ADMINISTRATION

 

2.1 THE PLAN ADMINISTRATOR.  The Plan shall be administered by the Plan
Administrator (the “Plan Administrator”), which shall consist of the Board of
Directors of the Company (the “Board”) or, if appointed by the Board, a
committee consisting of at least two “Disinterested Directors.” As used herein,
the term Disinterested Director means any director of the Company who (i) is not
a current employee of the Company or a member of an “affiliated group,” as such
term is defined in Section 1504(a) of the Code, which includes the Company (an
“Affiliate”), (ii) is not a former employee of the Company or any Affiliate who
receives compensation for prior services (other than benefits under a
tax-qualified retirement plan) during the Company’s or any Affiliate’s taxable
year (iii) has not been an officer of the Company or any Affiliate; and
(iv) does not receive remuneration from the Company or any Affiliate, either
directly or indirectly, in any capacity other than as a director. If the Plan is
not administered by the Board, none of the members of the Plan Administrator
shall be an officer or other employee of the Company. It is the intention of the
Company that the Plan, if not administered by the Board, shall be administered
by a committee having two or more “Non-Employee Directors” within the meaning of
Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the “1934
Act”), but the authority and validity of any act taken or not taken by the Plan
Administrator shall not be affected if any person administering the Plan is not
a Non-Employee Director. Except as specifically reserved to the Board under the
terms of the Plan, the Plan Administrator shall have full and final authority to
operate, manage and administer the Plan on behalf of the Company. Action by the
Plan Administrator shall require the affirmative vote of a majority of all
members thereof.

 

--------------------------------------------------------------------------------


 

2.2 POWERS OF THE PLAN ADMINISTRATOR.  Subject to the terms and conditions of
the Plan, the Plan Administrator shall have the power:

 

(a)         To determine from time to time the persons eligible to receive
Awards and the Awards to be granted to such persons under the Plan and to
prescribe the terms, conditions, restrictions, if any, and provisions (which
need not be identical) of each Award granted under the Plan to such persons;

 

(b)         To construe and interpret the Plan and Awards granted thereunder and
to establish, amend, and revoke rules and regulations for administration of the
Plan. In this connection, the Plan Administrator may correct any defect or
supply any omission, or reconcile any inconsistency in the Plan, or in any Award
agreement, in the manner and to the extent it shall deem necessary or expedient
to make the Plan fully effective. All decisions and determinations by the Plan
Administrator in the exercise of this power shall be final and binding upon the
Company and Award holders;

 

(c)          To make, in its sole discretion, changes to any outstanding Award
granted under the Plan, including but not limited to: (i) reducing the purchase
price for any option, subject to approval of stockholders of the Company,
(ii) accelerating the vesting schedule or the lapse of restrictions of such
Award (except with respect to the 4-year period described in Section 6.1 for
Restricted Stock Awards, Section 6.8 for Restricted Stock Units, and Section 7.1
for Performance Awards, unless such change is pursuant to Section 8.3 or
Section 8.4), (iii) changing any applicable Performance Factors or related goals
during a performance period, or (iv) extending the expiration date of such
Award; and

 

(d)         Generally, to exercise such powers and to perform such acts as are
deemed necessary or expedient to promote the best interests of the Company with
respect to the Plan.

 

SECTION 3. STOCK

 

3.1 STOCK TO BE ISSUED.  The stock subject or related to the Awards granted
under the Plan shall be shares of the Company’s authorized but unissued common
stock, without par value (the “Common Stock”). The total number of shares that
may be issued pursuant to Awards granted under the Plan shall not exceed an
aggregate of 5,674,000 shares of Common Stock (the “Reserve Limit”); provided,
however, that (a) any shares of Common Stock issued in connection with Awards
granted under Section 6 (other than Section 6.8), and any shares of Common Stock
by which Awards granted under Section 6.8 or Section 7 are measured, will be
counted against the Reserve Limit (i) as one and eight-tenths (1.8) shares of
Common Stock for every one share so issued or by which such Award is so measured
for Awards granted prior to March 12, 2008, (ii) as two and two tenths (2.2)
shares of Common Stock for every one share so issued or by which such Award is
so measured for Awards granted on or after March 12, 2008 but before April 30,
2010, and (iii) as one and eighty-three hundredths (1.83) shares of Common Stock
for every one share so issued or by which such Award is so measured for Awards
granted on or after April 30, 2010, and (b) the class and aggregate number of
shares of Common Stock which may be subject to Awards granted under the Plan
shall be subject to adjustment as provided in Section 8 hereof. As of April 21,
2006, the date the Plan was first approved by stockholders of the Company, no
additional awards shall be permitted to be granted from the 1998 Plan or from
the UK Approved Part of the 1998 Plan (the “UK Plan”) and all unexpired awards
granted from the 1998 Plan and UK Plan shall continue in full force and
operation except as they may be exercised, be terminated or lapse, by their own
terms and conditions.  Notwithstanding anything to the contrary in the
foregoing, to the extent that any Award by its terms may only be satisfied in
cash (and not in shares of Common Stock), such Award will not count against the
Reserve Limit.  To the extent that any Award may be satisfied in cash or shares
of Common Stock at the option of the Company or the Plan Administrator, such
Award shall count against the Reserve Limit unless and until the Company or the
Plan Administrator

 

A-2

--------------------------------------------------------------------------------


 

elects to settle such Award in cash (or partially in cash), at which time the
shares subject to such Award (to the extent settled in cash) may again be the
subject of Awards under the Plan pursuant to Section 3.2.

 

3.2 EXPIRATION, CANCELLATION OR TERMINATION OF AWARD; SETTLEMENT IN CASH.
Whenever any outstanding Award under the Plan expires, is cancelled or is
otherwise terminated (other than by exercise or payment), the shares of Common
Stock allocable to the portion of such Award that has expired, has been
cancelled or has been otherwise terminated, may again be the subject of Awards
under the Plan.  Whenever payment of any outstanding Award under the plan is
made in whole or in part in cash, any shares of Common Stock that were
previously counted toward the Reserve Limit pursuant to Section 3.1 with respect
to the portion of such Award that was so paid may again be the subject of Awards
under the Plan.

 

3.3 LIMITATION ON GRANTS.  In no event may any Plan participant be granted
Awards with respect to more than 150,000 shares of Common Stock in any calendar
year (subject to adjustment as provided in Section 8 hereof). The number of
shares of Common Stock issuable pursuant to or otherwise related to an Award
granted to a Plan participant in a calendar year that is subsequently forfeited,
cancelled or otherwise terminated, shall continue to count toward the foregoing
limitation in such calendar year. In addition, if the purchase price of shares
of Common Stock subject to an option is subsequently reduced, the transaction
shall be deemed a cancellation of the original Award and the grant of a new one
so that both transactions shall count toward the maximum shares issuable in the
calendar year of each respective transaction.

 

SECTION 4. ELIGIBILITY

 

4.1 PERSONS ELIGIBLE.  Incentive Stock Options under the Plan may be granted
only to officers and other employees of the Company or any parent or subsidiary
of the Company. Any other type of Award may be granted to officers or other
employees of the Company or any parent or subsidiary of the Company, and to
non-employee members of the Board and independent contractors who render
services to the Company or any such parent or subsidiary (regardless of whether
they are employees).

 

SECTION 5. STOCK OPTIONS

 

5.1 GREATER-THAN-TEN-PERCENT STOCKHOLDERS.  Except as may otherwise be permitted
by the Code or other applicable law or regulation, no Incentive Stock Option
shall be granted to an individual who, at the time the option is granted, owns
(including ownership attributed pursuant to Section 424(d) of the Code) more
than ten percent of the total combined voting power of all classes of stock of
the Company or any parent or subsidiary (a “greater-than-ten-percent
stockholder”), unless such Incentive Stock Option provides that (i) the purchase
price per share shall not be less than one hundred ten percent of the fair
market value of the Common Stock at the time such option is granted, and
(ii) that such option shall not be exercisable to any extent after the
expiration of five years from the date it is granted.

 

5.2 MAXIMUM AGGREGATE FAIR MARKET VALUE.  The aggregate fair market value
(determined at the time the option is granted) of the shares of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any optionee during any calendar year (under the Plan and any other plans of
the Company or any parent or subsidiary for the issuance of incentive stock
options) shall not exceed $100,000 (or such greater amount as may from time to
time be permitted with respect to Incentive Stock Options by the Code or any
other applicable law or regulation). Any Incentive Stock Option granted in
excess of the foregoing limitation shall be specifically designated as being a
Nonqualified Option.

 

A-3

--------------------------------------------------------------------------------


 

5.3 TERMINATION OF EMPLOYMENT OR OTHER RELATIONSHIP WITH COMPANY.  Except as may
otherwise be determined by the Plan Administrator either in connection with the
relevant Award or otherwise, options shall terminate on the earlier of:

 

(a)         the date of expiration thereof;

 

(b)         immediately upon the termination of the optionee’s employment with
or performance of services for the Company (or any parent or subsidiary of the
Company) by the Company (or any such parent or subsidiary) for cause (as
determined by the Company or such parent or subsidiary); or

 

(c)          thirty (30) days after termination of the optionee’s employment
with or performance of services for the Company (or any parent or subsidiary of
the Company) without cause or voluntarily by the optionee other than as a result
of death or retirement in good standing for reasons of age or disability under
the then-established rules of the Company; provided, however, that (i) during
any period after such termination of employment or service before termination of
an optionee’s option, the optionee shall have the right to exercise such option
only to the extent that the optionee was entitled to exercise such option
immediately prior to such termination of employment or performance of services;
and (ii) Nonqualified Options granted to persons who are not employees of the
Company (or any parent or subsidiary of the Company) need not, unless the Plan
Administrator determines otherwise, be subject to the provisions set forth in
subsections 5.3(b) and (c).

 

As used herein, “cause” shall mean (w) any material breach by the optionee of
any agreement to which the optionee and the Company (or any parent or subsidiary
of the Company) are both parties, (x) any act or omission to act by the optionee
which may have a material and adverse effect on the business of the Company (or
any such parent or subsidiary) or on the optionee’s ability to perform services
for the Company (or any such parent or subsidiary), including, without
limitation, the commission of any crime (other than ordinary traffic
violations), (y) any material misconduct or material neglect of duties by the
optionee in connection with the business or affairs of the Company (or any such
parent or subsidiary) or any affiliate of the Company (or any such parent or
subsidiary) or (z) as it is defined in any employment agreement or consulting
agreement between the optionee and the Company (or any such parent or
subsidiary).

 

5.4 DEATH OR RETIREMENT OF OPTIONEE.  In the event of the death of the holder of
an option that is subject to subsection (b) or (c) of Section 5.3 above prior to
termination of the optionee’s employment with or performance of services for the
Company (or any parent or subsidiary of the Company) and before the date of
expiration of such option, such option shall terminate on the earlier of such
date of expiration or one year following the date of such death. After the death
of the optionee, his executors, administrators or any person or persons to whom
his option may be transferred by will or by the laws of descent and distribution
shall have the right, at any time prior to such termination, to exercise the
option to the extent the optionee was entitled to exercise such option at the
time of his death.

 

If, before the date of the expiration of an option that is subject to subsection
(b) or (c) of Section 5.3 above, the optionee shall be retired in good standing
from the Company for reasons of age or disability under the then-established
rules of the Company, except as may otherwise be determined by the Plan
Administrator either in connection with the relevant Award or otherwise, the
option shall terminate on the earlier of such date of expiration or ninety (90)
days after the date of such retirement In the event of such retirement, except
as may otherwise be determined by the Plan Administrator either in connection
with the relevant Award or otherwise, the optionee shall have the right prior to
the termination of such option to exercise the option to the extent to which he
was entitled to exercise such option immediately prior to such retirement.

 

A-4

--------------------------------------------------------------------------------


 

5.5 OPTION AGREEMENT.  Each option agreement shall be in writing and shall
contain such terms, conditions, restrictions (if any), and provisions as the
Plan Administrator shall from time to time deem appropriate. Such provisions or
conditions may include, without limitation, restrictions on transfer, repurchase
rights, or such other provisions as shall be determined by the Plan
Administrator; provided, however, that such additional provisions shall not be
inconsistent with any other term or condition of the Plan and such additional
provisions shall not cause any Incentive Stock Option granted under the Plan to
fail to qualify as an incentive stock option within the meaning of Section 422
of the Code. Option agreements need not be identical, but each option agreement
by appropriate language shall include the substance of the provisions contained
in this Section 5 and other relevant sections of the Plan.

 

5.6 EXPIRATION OF OPTION.  Notwithstanding any other provision of the Plan or of
any option agreement, each option shall expire on the date specified in the
option agreement, which date shall not be later than the seventh (7) anniversary
(fifth anniversary in the case of a greater-than-ten-percent stockholder granted
an Incentive Stock Option) of the date on which the option was granted.

 

5.7 PURCHASE PRICE.  The purchase price per share under each option shall be
determined by the Plan Administrator at the time the option is granted, which
shall not be less than the fair market value of a share of Common Stock on the
date the option is granted; provided, however, that (a) the purchase price of
any Incentive Stock Option to a greater-than-ten-percent stockholder shall be
110% of such fair market value, and (b) the Plan Administrator has the authority
to reduce the purchase price of any option subject to approval of such reduction
by the stockholders of the Company. For purposes of the Plan, the fair market
value of a share of Common Stock shall be the closing price per share on the
applicable date as reported by a nationally recognized stock exchange, or, if
shares of Common Stock are not listed on such an exchange, the mean of the bid
and asked prices per share on the applicable date as reported by the National
Association of Securities Dealers (“NASD”), or, if shares of Common Stock are
not reported by NASD, the fair market value as determined by the Plan
Administrator.

 

5.8 EXERCISE.  Each option may be exercised, so long as it is valid and
outstanding, from time to time in part or as a whole, subject to any limitations
with respect to the number of shares of Common Stock for which the option may be
exercised at a particular time and to such other conditions as the Plan
Administrator in its discretion may specify upon granting the option.

 

5.9 METHOD OF EXERCISE.  Any option granted under the Plan may be exercised by
the optionee by delivering to the Company on any business day a written notice
specifying the number of shares of Common Stock the optionee then desires to
purchase and specifying the address to which the certificates for such shares
are to be mailed (the “Notice”), accompanied by payment for such shares.

 

5.10 PAYMENT OF PURCHASE PRICE.  Payment for the shares of Common Stock
purchased pursuant to the exercise of an option shall be made either by (i) cash
or check equal to the option price for the number of shares specified in the
Notice, (ii) with the consent of the Plan Administrator, other shares of Common
Stock that have a fair market value on the date of surrender not greater than
the aggregate purchase price of the shares as to which such option shall be
exercised, (iii) with the consent of the Plan Administrator, delivery of such
documentation as the Plan Administrator and the broker, if applicable, shall
require to effect an exercise of the option and delivery to the Company of the
sale or loan proceeds required to pay the purchase price, (iv) with the consent
of the Plan Administrator, such other consideration which is acceptable to the
Plan Administrator and which has a fair market value equal to the purchase price
of such shares, or (v) with the consent of the Plan Administrator, a combination
of (i), (ii), (iii) or (iv). For the purpose of the preceding sentence, the fair
market value per share of Common Stock so delivered to the Company shall be
determined in the manner specified in Section 5.7. As promptly as practicable
after receipt of the Notice and accompanying payment, the Company shall deliver
to the optionee certificates for the number of shares of Common Stock with
respect to which such option has

 

A-5

--------------------------------------------------------------------------------


 

been so exercised, issued in the optionee’s name; provided, however, that such
delivery shall be deemed effected for all purposes when the Company or a stock
transfer agent of the Company shall have deposited such certificates in the
United States mail, addressed to the optionee, at the address specified in the
Notice.

 

5.11 TRANSFERABILITY OF OPTIONS.  Options shall not be transferable by the
optionee other than by will or under the laws of descent and distribution, and
shall be exercisable, during his lifetime, only by the optionee. Notwithstanding
the foregoing, the Plan Administrator may, in its sole discretion, permit the
transfer or assignment of a Nonqualified Option by the original optionee for no
consideration to: (i) any member of the optionee’s Immediate Family; (ii) any
trust solely for the benefit of members of the optionee’s Immediate Family;
(iii) any partnership whose only partners are members of the optionee’s
Immediate Family; or (iv) any limited liability company or corporate entity
whose only members or other equity owners are members of the optionee’s
Immediate Family. For purposes of the Plan, “Immediate Family” means an
optionee’s parents, spouse, children and grandchildren. Nothing contained in
this Section shall be construed to require the Plan Administrator to give its
approval to any transfer or assignment of any Nonqualified Option or portion
thereof, and approval to transfer or assign any Nonqualified Option does not
mean that such approval will be given with respect to any other Nonqualified
Option or portion thereof. The transferee or assignee of any Nonqualified Option
shall be subject to all of the terms and conditions applicable to such
Nonqualified Option immediately prior to the transfer or assignment and shall be
subject to any conditions prescribed by the Plan Administrator with respect to
such Nonqualified Option. In particular, and without limiting the generality of
the foregoing, the termination of employment, retirement or death of the
original optionee shall continue to determine the term and time for exercise of
such Nonqualified Option for purposes of Sections 5.3 and 5.4.

 

5.12 RIGHTS OF OPTIONEES.  No optionee shall be deemed for any purpose to be the
owner of any shares of Common Stock subject to any option unless and until the
option shall have been exercised pursuant to the terms thereof, and the Company
shall have issued and delivered certificates representing such shares to the
optionee.

 

SECTION 6. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

6.1 RESTRICTED STOCK AWARDS.  The Plan Administrator may grant Restricted Stock
to any person eligible to participate in the Plan in accordance with Section 4.1
in such number of shares of Common Stock, and on such terms, conditions and
restrictions, whether based on performance standards, periods of service,
retention by the Restricted Stock holder of ownership of purchased or designated
shares of Common Stock or other criteria, as the Plan Administrator shall
establish. If the Plan Administrator determines to make performance-based Awards
of Restricted Stock under this Section 6 to “covered employees” (as defined in
Section 162(m) of the Code), the Plan Administrator shall cause to be set forth
in the applicable Award agreement one or more of the Performance Factors
(defined in Section 7.1(f)) that will be used to measure performance, and the
specific performance goals applicable to each Performance Factor so selected.
Each Restricted Stock Award shall be subject to a restriction period of a
minimum of 4 years from the date of grant; provided, however, that
notwithstanding the foregoing requirement as to the duration of the restriction
period (a) the shares of Common Stock subject to such Award may become
non-forfeitable according to the terms of such award during the 4-year (or
longer) restriction period in installments as a result of the passage of time or
other basis, and (b) the provisions of Section 8.3 or 8.4 can be applied during
the 4-year (or longer) restriction period. For purposes of Sections 6.1 to 6.7,
a “restriction period” means the period during which all or a portion of the
shares of Common Stock subject to the Restricted Stock Award shall be
forfeitable by the Award holder, as set forth in the Award agreement. The terms
of any Restricted Stock Award granted under this Plan shall be set forth in an
Award agreement which shall contain provisions determined by the Plan
Administrator and not inconsistent with this Plan.

 

A-6

--------------------------------------------------------------------------------


 

6.2 ISSUANCE OF RESTRICTED SHARES.  As soon as practicable after the date of
grant of Restricted Stock by the Plan Administrator, the Company shall cause to
be transferred on the books of the Company, or its agent, shares of Common
Stock, registered on behalf of the Restricted Stock holder, evidencing the
Restricted Stock covered by the Award, but subject to forfeiture to the Company
as of the date of grant if an Award agreement with respect to the Restricted
Stock covered by the Award is not duly executed by the Restricted Stock holder
and timely returned to the Company. All shares of Common Stock covered by Awards
under this Section 6 shall be subject to the restrictions, terms and conditions
contained in the Plan and the Award agreement entered into by the Restricted
Stock holder. Until the lapse or release of all restrictions applicable to an
Award of Restricted Stock, the share certificates representing such Restricted
Stock may be held in custody by the Company, its designee, or, if the
certificates bear a restrictive legend, by the Restricted Stock holder. Upon the
lapse or release of all restrictions with respect to an Award as described in
Section 6.5, one or more share certificates, registered in the name of the
Restricted Stock holder, for an appropriate number of shares as provided in
Section 6.5, free of any restrictions set forth in the Plan and the Award
agreement, shall be delivered to the Restricted Stock holder.

 

6.3 SHAREHOLDER RIGHTS.  Beginning on the date of grant of the Restricted Stock
and subject to execution of the Award agreement as provided in Section 6.2, the
Restricted Stock holder shall become a shareholder of the Company with respect
to all shares subject to the Award agreement and shall have all of the rights of
a shareholder, including, but not limited to, the right to vote such shares and
the right to receive dividends; provided, however, that any shares of Common
Stock distributed as a dividend or otherwise with respect to any Restricted
Stock as to which the restrictions have not yet lapsed, shall be subject to the
same restrictions as such Restricted Stock and held or restricted as provided in
Section 6.2.

 

6.4 RESTRICTION ON TRANSFERABILITY.  None of the shares of Restricted Stock may
be assigned or transferred (other than by will or the laws of descent and
distribution), pledged or sold prior to lapse of the restriction period
applicable thereto. Notwithstanding the foregoing, the Plan Administrator may,
in its sole discretion, permit the transfer of shares of Restricted Stock by the
original Award holder for no consideration to: (i) any member of the Award
holder’s Immediate Family; (ii) any trust solely for the benefit of members of
the Award holder’s Immediate Family; (iii) any partnership whose only partners
are members of the Award holder’s Immediate Family; or (iv) any limited
liability company or corporate entity whose only members or other equity owners
are members of the Award holder’s Immediate Family. Nothing contained in this
Section shall be construed to require the Plan Administrator to give its
approval to any transfer or assignment of any Restricted Stock Award or portion
thereof, and approval to transfer or assign any Restricted Stock Award does not
mean that such approval will be given with respect to any other Restricted Stock
Award or portion thereof. The transferee or assignee of any Restricted Stock
Award shall be subject to all of the terms and conditions applicable to such
Restricted Stock Award immediately prior to the transfer or assignment,
including but not limited to the satisfactory completion of the restriction
period, and shall be subject to any conditions prescribed by the Plan
Administrator with respect to such Restricted Stock Award.

 

6.5 DELIVERY OF SHARES UPON VESTING.  Upon expiration or earlier termination of
the restriction period without a forfeiture and the satisfaction of or release
from any other conditions prescribed by the Plan Administrator, or at such
earlier time as provided under the provisions of Section 6.7, the shares of
Restricted Stock shall no longer be forfeitable. As promptly as administratively
feasible thereafter, the Company shall deliver to the Restricted Stock holder
or, in case of the Restricted Stock holder’s death, to the holder’s beneficiary,
one or more share certificates for the appropriate number of shares of Common
Stock, free of the forfeiture restrictions that expired as of the end of the
restriction period. The Company may, in its sole discretion, elect to satisfy
the minimum tax withholding requirements described in Section 9.4 by withholding
from the shares of Common Stock to be issued a number of shares with an
aggregate fair market value (as of the date the withholding is effected) that

 

A-7

--------------------------------------------------------------------------------


 

would satisfy the withholding amount due with respect to such Award. For the
purpose of the preceding sentence, the fair market value per share of Common
Stock shall be determined in the manner specified in Section 5.7.

 

6.6 FORFEITURE OF RESTRICTED STOCK.  Subject to Section 6.7, all Restricted
Stock shall be forfeited and returned to the Company and all rights of the
Restricted Stock holder with respect to such Restricted Stock shall terminate
unless the Restricted Stock holder continues employment with or performance of
services for the Company (or any parent or subsidiary of the Company) until the
expiration of the restriction period for such Restricted Stock and satisfies any
and all other conditions set forth in the Award agreement or as may be otherwise
determined by the Plan Administrator. Subject to Section 6.1, the Plan
Administrator shall determine the restriction period (which may, but need not,
lapse in installments) and any other terms and conditions applicable with
respect to any Restricted Stock Award.

 

6.7 WAIVER OF RESTRICTION PERIOD.  The Plan Administrator may, in its sole
discretion, waive the restriction period and any other conditions set forth in
any Award agreement under appropriate circumstances (including the death,
disability or retirement of the Restricted Stock holder or a material change in
circumstances arising after the date of an Award) and subject to such terms and
conditions (including forfeiture of a proportionate number of the shares of
Restricted Stock) as the Plan Administrator shall deem appropriate.

 

6.8 RESTRICTED STOCK UNIT AWARDS.  Without limiting the generality of the
foregoing provisions of this Section 6, and subject to such terms, limitations
and restrictions as the Plan Administrator may impose, the Plan Administrator
may grant Restricted Stock Units to any person eligible to participate in the
Plan in accordance with Section 4.1, representing the right to receive shares of
Common Stock, a cash payment measured by the value of shares of Common Stock, or
both in the future subject to the achievement of one or more goals relating to
the completion of service by the Restricted Stock Unit holder and/or the
achievement of performance or other objectives. If the Plan Administrator
determines to make performance-based Awards of Restricted Stock Units under this
Section 6.8 to “covered employees” (as defined in Section 162(m) of the Code),
the Plan Administrator shall cause to be set forth in the applicable Award
agreement one or more of the Performance Factors (defined in Section 7.1(f))
that will be used to measure performance, and the specific performance goals
applicable to each Performance Factor so selected. Restricted Stock Unit Awards
shall be subject to the restrictions, terms and conditions contained in the Plan
and the applicable Award agreements entered into by the appropriate Restricted
Stock Unit holders. Until the end of the restriction period applicable to an
Award of Restricted Stock Units, no shares of Common Stock shall be issued or
cash payment made with respect to such Awards and no Restricted Stock Unit
holder shall have any rights as a stockholder of the Company with respect to the
shares of Common Stock covered by such Restricted Stock Unit Award. Payments of
Restricted Stock Unit awards shall be made in cash, shares of Common Stock, or a
combination of cash and Common Stock, in the discretion of the Plan
Administrator. As of the end of the restriction period applicable to a
Restricted Stock Unit Award or at a later date if distribution has been deferred
under another Company plan (if any), one or more share certificates, registered
in the name of the Restricted Stock Unit holder, for an appropriate number of
shares, free of any restrictions that expired as of the end of the restriction
period, shall be delivered to the Restricted Stock Unit holder and/or the
appropriate cash payment shall be made to the Restricted Stock Unit holder. A
Restricted Stock Unit Award shall not be contingent on any payment by or
consideration from the Restricted Stock Unit holder other than the rendering of
services. Each Restricted Stock Unit Award shall be subject to a restriction
period of a minimum of 4 years from the date of grant; provided, however, that
(a) the Award may become non-forfeitable according to the terms of such award
during the 4-year (or longer) restriction period in installments as a result of
the passage of time or other basis; (b) the provisions of Section 8.3 or 8.4 can
be applied during the 4-year (or longer) restriction period; and (c) the Plan
Administrator may set

 

A-8

--------------------------------------------------------------------------------


 

forth in the applicable Award agreement provisions that allow for payment of
some or all of the Restricted Stock Units prior to the end of the applicable
restriction period in circumstances that, to the extent necessary, comply with
the conditions in Section 409A of the Code to avoid the tax and related interest
for non-compliance set forth in such Section. For purposes of this Section 6.8,
a “restriction period” means the period during which all or a portion of the
Restricted Stock Unit Award shall be forfeitable by the Award holder, as set
forth in the Award agreement.

 

6.9 RESTRICTED STOCK AWARDS TO NON-EMPLOYEE DIRECTORS.

 

(a)         GRANT OF AWARD UPON ELECTION TO THE BOARD.  Each non-employee
director joining the Board at or subsequent to the meeting of the Company’s
stockholders at which the Plan is approved (the “Approval Meeting”) shall
automatically be granted, upon such non-employee director joining the Board, an
initial Restricted Stock Award equal in value to an amount determined by the
Board from time to time, determined as of the grant date. Such Award shall
become non-forfeitable in four (4) equal annual installments of twenty five
percent (25%) per year beginning on the first anniversary of the date of grant.

 

(b)         GRANT OF AWARD UPON RE-ELECTION TO BOARD OR CONTINUATION ON THE
BOARD.  Each non-employee director who shall be re-elected by the stockholders
of the Company to the Board at or subsequent to the Approval Meeting shall
automatically be granted, immediately following the meeting of stockholders at
which such non-employee director shall be re-elected, a Restricted Stock Award
equal in value to an amount determined by the Board from time to time,
determined as of the grant date. In addition, each non-employee director whose
term of office shall not expire at any annual meeting of stockholders or special
meeting in lieu thereof subsequent to the Approval Meeting and who shall remain
a non-employee director after such meeting shall automatically be granted,
immediately following such meeting, a Restricted Stock Award equal in value to
an amount determined by the Board from time to time, determined as of the grant
date. Each Award described in this subsection (b) shall become non-forfeitable
in full in four (4) equal annual installments of twenty five percent (25%) per
year beginning on the first anniversary of the date of grant.

 

(c)          DETERMINATION OF VALUE.  For purposes of this Section 6.9, value
shall be based on the fair market value of a share of Common Stock as determined
in the manner specified in Section 5.7.

 

SECTION 7. PERFORMANCE AND OTHER STOCK-BASED AWARDS

 

7.1 PERFORMANCE AWARDS.

 

(a)         AWARD PERIODS AND CALCULATIONS OF POTENTIAL INCENTIVE AMOUNTS.  The
Plan Administrator may grant Awards to any person eligible to participate in the
Plan in accordance with Section 4.1, representing the right to receive a payment
contingent upon the extent to which certain predetermined performance targets
have been met during an Award Period and measured by the fair market value of a
specified number of shares of Common Stock, increases in such fair market value
during the Award Period and/or a fixed cash amount (a “Performance Award”). Fair
market value shall have the same meaning as set forth in Section 5.7. Each
Performance Award shall have an Award Period that is a minimum of 4 years from
the date of grant; provided, however, that (i) the award may become
non-forfeitable according to the terms of such award during the 4-year (or
longer) Award Period in installments as a result of the passage of time or other
basis; (ii) the provisions of Section 8.3 or 8.4 can be applied during the
4-year (or longer) restriction period, and (iii) the Plan Administrator may set
forth in the applicable Award agreement provisions that allow for payment of
some or all of the Award prior to the end of the applicable Award Period in
circumstances that, to the extent necessary, comply with the

 

A-9

--------------------------------------------------------------------------------

 

conditions in Section 409A of the Code to avoid the tax and related interest for
non-compliance set forth in such Section. For purposes of this Section 7, an
“Award Period” means the period during which all or a portion of an Award shall
be forfeitable by the Award holder, as set forth in the Award agreement. The
Plan Administrator, in its discretion and under such terms as it deems
appropriate, may permit newly eligible individuals, such as those who are
promoted or newly hired, to receive Performance Awards after an Award Period has
commenced.

 

(b)         PERFORMANCE TARGETS.  The performance targets may include such goals
related to the performance of the Company or, where relevant, any parent or
subsidiary and/or the performance of the Performance Award holder, as may be
established by the Plan Administrator in its discretion. In the case of
Performance Awards to “covered employees” (as defined in Section 162(m) of the
Code), the Plan Administrator shall cause to be set forth in the applicable
Award agreement one or more of the Performance Factors (defined in subsection
(f), below) that will be used to measure performance, and the specific
performance goals applicable to each Performance Factor so selected. The
performance targets established by the Plan Administrator may vary for different
Award Periods and need not be the same for each Performance Award holder
receiving a Performance Award in an Award Period. Except to the extent
inconsistent with the performance-based compensation exception under
Section 162(m) of the Code, in the case of Performance Awards granted to
employees to whom such section is applicable, the Plan Administrator in its
discretion but only under extraordinary circumstances as determined by the Plan
Administrator, may change any prior determination of performance targets for any
Award Period at any time prior to the final determination of the Award when
events or transactions occur to cause the performance targets to be an
inappropriate measure of achievement.

 

(c)          EARNING PERFORMANCE AWARDS.  The Plan Administrator, at or as soon
as practicable after the date of grant, shall prescribe a formula to determine
the percentage of the Performance Award to be earned based upon the degree of
attainment of the applicable performance targets.

 

(d)         PAYMENT OF EARNED PERFORMANCE AWARDS.  Payments of earned
Performance Awards shall be made in cash, shares of Common Stock, or a
combination of cash and Common Stock, in the discretion of the Plan
Administrator. The Plan Administrator, in its sole discretion, may define and
set forth in the applicable Award agreement such terms and conditions with
respect to the payment of earned Performance Awards as it may deem desirable.

 

(e)          TERMINATION OF EMPLOYMENT OR OTHER RELATIONSHIP WITH COMPANY.  In
the event of a termination of the Performance Award holder’s employment with or
performance of services for the Company (or any parent or subsidiary of the
Company), the holder’s Performance Awards shall be forfeited; provided, however,
that the Plan Administrator may set forth in the applicable Award agreement
provisions that allow for payment of some or all of the Performance Award prior
to the end of the applicable performance period in circumstances that, to the
extent necessary, comply with the conditions in Section 409A of the Code to
avoid the tax and related interest for non-compliance set forth in such
Section or for such other reasons as the Plan Administrator deems appropriate.

 

(f)           DEFINITION OF PERFORMANCE FACTORS.  “Performance Factors” means
the factors selected by the Plan Administrator from time to time, including, but
not limited to, the following measures to determine whether the performance
goals established by the Plan Administrator and applicable to Awards have been
satisfied: revenue; net revenue; revenue growth; net revenue growth; earnings
before interest, taxes, depreciation and amortization (“EBITDA”); funds from
operations; funds from operations per share; operating income (loss); operating
income growth; operating cash flow; net income; net income growth; pre- or
after-tax income (loss); cash available for distribution; cash available

 

A-10

--------------------------------------------------------------------------------


 

for distribution per share; cash and/or cash equivalents available for
operations; net earnings (loss); earnings (loss) per share; earnings per share
growth; return on equity; return on assets; share price performance; total
shareholder return; total shareholder return growth; economic value added;
improvement in cash-flow; and confidential business unit objectives.

 

7.2 GRANT OF OTHER STOCK-BASED AWARDS.  Other stock-based awards, consisting of
stock purchase rights (with or without loans to individuals by the Company
containing such terms as the Plan Administrator shall determine), Awards of
shares of Common Stock, or Awards valued in whole or in part by reference to, or
otherwise based on, shares of Common Stock, may be granted either alone or in
addition to or in conjunction with other Awards under the Plan. Subject to the
provisions of the Plan, the Plan Administrator shall have sole and complete
authority to determine the persons to whom and the time or times at which such
Awards shall be made, the number of shares of Common Stock to be granted
pursuant to such Awards, and all other conditions of the Awards. Any such Award
shall be confirmed by an Award agreement executed by the Plan Administrator and
the Award recipient, which Award agreement shall contain such provisions as the
Plan Administrator determines to be necessary or appropriate to carry out the
intent of the Plan with respect to such Award.  Payments of other stock-based
awards shall be made in cash, shares of Common Stock, or a combination of cash
and Common Stock, in the discretion of the Plan Administrator.

 

7.3 TERMS OF OTHER STOCK-BASED AWARDS.  In addition to the terms and conditions
specified in the Award agreement, Awards made pursuant to Section 7.2 shall be
subject to the following:

 

(a)         Any shares of Common Stock subject to Awards made under Section 7.2
may not be sold, assigned, transferred, pledged or otherwise encumbered prior to
the date on which the shares are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses; and

 

(b)         If specified by the Plan Administrator in the Award agreement, the
recipient of an Award under Section 7.2 shall be entitled to receive, currently
or on a deferred basis, interest or dividends or dividend equivalents with
respect to the shares of Common Stock or other securities covered by the Award;
and

 

(c)          The Award agreement with respect to any Award shall contain
provisions addressing the disposition of such Award in the event of the
termination of the Award holder’s employment with or performance of services for
the Company (or any parent or subsidiary of the Company) prior to the exercise,
realization or payment of such Award, whether such termination occurs because of
retirement, disability, death or other reason, with such provisions to take
account of the specific nature and purpose of the Award (including but not
limited to satisfying the conditions in Section 409A of the Code to avoid the
tax and related interest for non-compliance set forth in such Section).

 

SECTION 8. CHANGES IN COMPANY’S CAPITAL STRUCTURE AND CORPORATE TRANSACTIONS

 

8.1 RIGHTS OF COMPANY.  The existence of outstanding Awards shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize, without limitation, any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of Common
Stock, or any issue of bonds, debentures, preferred or prior preference stock or
other capital stock ahead of or affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

 

A-11

--------------------------------------------------------------------------------


 

8.2 RECAPITALIZATIONS, STOCK SPLITS AND DIVIDENDS.  If the Company shall effect
a subdivision or consolidation of shares or other capital readjustment, the
payment of a stock dividend, or other increase or reduction of the number of
shares of Common Stock outstanding, in any such case without receiving
compensation therefor in money, services or property, then (i) the number,
class, and price per share of shares of stock subject to outstanding Awards
hereunder shall be appropriately adjusted in such a manner as to entitle an
Award holder to receive upon exercise of the Award or as otherwise provided
under the terms of the Award, for the same aggregate cash consideration (if
any), the same total number and class of shares of Common Stock as he would have
received as a result of the event requiring the adjustment had he exercised his
Award in full, or as he would have received otherwise as determined under the
terms of the Award, immediately prior to such event; and (ii) the number and
class of shares of Common Stock with respect to which Awards may be granted
under the Plan and the number and class of shares set forth in Section 3.3 shall
be proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and compliance with applicable securities laws;
provided, however, that fractions of a share of Common Stock will not be issued
but will either be replaced by a cash payment equal to the fair market value of
such fraction of a share of Common Stock or will be rounded down to the nearest
whole share, as determined by the Plan Administrator.

 

8.3 MERGER WITHOUT CHANGE OF CONTROL.  After a merger of one or more
corporations with or into the Company or after a consolidation of the Company
and one or more corporations in which the stockholders of the Company
immediately prior to such merger or consolidation own after such merger or
consolidation shares representing (either by remaining outstanding or by being
converted into other voting securities of the surviving entity) at least fifty
percent (50%) of the voting power of the Company or the surviving or resulting
corporation, as the case may be, (a) each holder of an outstanding Award that is
an Incentive Stock Option or a Nonqualified Option (individually, an “Option”
and collectively, “Options”) shall be entitled to receive, in lieu of the shares
of Common Stock as to which such Option was exercisable immediately prior to
such event, upon exercise and at no additional cost, the number and class of
shares of stock or other securities, cash or property (including, without
limitation, shares of stock or other securities of another corporation or Common
Stock) to which such holder would have been entitled pursuant to the terms of
the agreement of merger or consolidation if, immediately prior to such merger or
consolidation, such holder had been the holder of record of a number of shares
of Common Stock equal to the number of shares for which such Option shall be so
exercised; and (b) each holder of an outstanding Award that is not an Option
shall be entitled to receive, upon and after the merger or consolidation and at
no additional cost, a payment of the applicable number and class of shares of
stock (the “Payment Shares”), or cash equivalent thereof, based on the specified
number of shares of Common Stock set forth in the Award (the “Underlying
Shares”) and pursuant to the terms and conditions of the Award in effect
immediately prior to the merger or agreement, but modified so that the number or
class of Underlying Shares or Payment Shares appropriately reflects any
applicable changes which are contained in the agreement of merger or
consolidation.

 

8.4 CHANGE OF CONTROL.  If the Company is merged with or into or consolidated
with another corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into other voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or if the Company is liquidated, or sells or otherwise disposes
of substantially all of its assets to another corporation or entity while Awards
remain outstanding under the Plan, then in such event either:

 

(a)         subject to the provisions of subsection (c) below, upon and after
the effective date of such merger, consolidation, liquidation, sale or
disposition, as the case may be, (i) each holder of an Option shall be entitled
to receive, in lieu of the shares of Common Stock as to which such Option was

 

A-12

--------------------------------------------------------------------------------


 

exercisable immediately prior to such event, upon exercise and at no additional
cost, the number and class of shares of stock or other securities, cash or
property (including, without limitation, shares of stock or other securities of
another corporation or Common Stock) to which such holder would have been
entitled pursuant to the terms of the agreement of merger, consolidation,
liquidation, sale or disposition if, immediately prior to such event, such
holder had been the holder of record of a number of shares of Common Stock equal
to the number of shares for which such Option shall be so exercised; and
(ii) each holder of an outstanding Award that is not an Option shall be entitled
to receive, after the merger, consolidation. liquidation, sale or disposition
and at no additional cost, the appropriate number of Payment Shares or their
cash equivalent, based on the applicable number of Underlying Shares and
pursuant to the terms and conditions of the Award in effect immediately prior to
the merger, consolidation, liquidation, sale or disposition, but modified so
that the number or class of Underlying Shares or Payment Shares appropriately
reflects any applicable changes which are contained in the agreement of merger,
consolidation, liquidation, sale or disposition;

 

(b)         the Plan Administrator may accelerate the time for exercise of some
or all unexercised and unexpired Options or accelerate the time of payment or
vesting of some or all outstanding Awards that are not Options, so that (i) such
accelerated Options shall be exercisable in full from and after a date specified
by the Plan Administrator which is prior to the effective date of such merger,
consolidation, liquidation, sale or disposition, as the case may be, (ii) the
restriction period for such Awards that are Restricted Stock shall terminate as
of a date prior to or as of the effective date of such merger, consolidation,
liquidation, sale or disposition, as the case may be, and (iii) such other
Awards that are not Options or Restricted Stock shall be payable as of a date
prior to or as of the effective date of such merger, consolidation, liquidation,
sale or disposition, as the case may be; or

 

(c)          the Plan Administrator may (i) cancel all outstanding Options as of
the effective date of any such merger, consolidation, liquidation, sale or
disposition provided that (A) notice of such cancellation shall be given to each
holder of an Option and (B) each holder of an Option shall have the right to
exercise such Option to the extent that the same is then exercisable or, if the
Plan Administrator shall have accelerated the time for exercise of all
unexercised and unexpired Options, in full during the 10-day period prior to the
effective date of such merger, consolidation, liquidation, sale or disposition,
(ii) cause some or all unvested Restricted Stock to be repurchased by the
Company on the effective date of such merger, consolidation, liquidation, sale
or disposition at the repurchase price therefor set forth in the relevant Award
agreement or (iii) cancel some or all outstanding Awards that are not Options or
Restricted Stock as of the effective date of such merger, consolidation,
liquidation, sale or disposition provided that (A) notice of such cancellation
shall be given to each holder of such an Award that is to be cancelled and
(B) such holder shall have the right to exercise such Award to the extent that
the same is then exercisable, or, if the Plan Administrator shall have
accelerated the time for exercise of such Award, in full during the 10-day
period prior to or as of the effective date of such merger, consolidation,
liquidation, sale or disposition.

 

8.5 ADJUSTMENTS TO COMMON STOCK SUBJECT TO AWARDS.  Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class,
or securities convertible into shares of stock of any class, for cash or
property, or for labor or services, either upon direct sale or upon the exercise
of rights or warrants to subscribe therefor, or upon conversion of shares or
obligations of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Common Stock then subject to outstanding
Awards.

 

8.6 MISCELLANEOUS.  Adjustments under this Section 8 shall be determined by the
Plan Administrator, and such determinations shall be conclusive. No fractional
shares of Common Stock shall be issued under the Plan on account of any
adjustment specified above.

 

A-13

--------------------------------------------------------------------------------


 

SECTION 9. GENERAL RESTRICTIONS

 

9.1 INVESTMENT REPRESENTATIONS.  The Company may require any person to whom an
Award is granted, as a condition of exercising such Award, to give written
assurances in substance and form satisfactory to the Company to the effect that
such person is acquiring the shares of Common Stock subject to the Award for his
own account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with federal and applicable state
securities laws.

 

9.2 COMPLIANCE WITH SECURITIES LAWS.  The Company shall not be required to sell
or issue any shares of Common Stock under any Award if the issuance of such
shares shall constitute a violation by the Award holder or by the Company of any
provision of any law or regulation of any governmental authority. In addition,
in connection with the Securities Act of 1933, as now in effect or hereafter
amended (the “Act”), upon exercise of any Award or issuance of shares of Common
Stock pursuant to an Award, the Company shall not be required to issue such
shares unless the Plan Administrator has received evidence satisfactory to it to
the effect that the holder of such Award will not transfer such shares except
pursuant to a registration statement in effect under such Act or unless an
opinion of counsel satisfactory to the Company has been received by the Company
to the effect that such registration is not required. Any determination in this
connection by the Plan Administrator shall be final, binding and conclusive. In
the event the shares of Common Stock issuable on exercise of an Award or
otherwise pursuant to the terms of an Award are not registered under the Act,
the Company may imprint upon any certificate representing shares so issued the
following legend or any other legend which counsel for the Company considers
necessary or advisable to comply with the Act and with applicable state
securities laws:

 

The shares of stock represented by this certificate have not been registered
under the Securities Act of 1933 or under the securities laws of any State and
may not be pledged, hypothecated, sold or otherwise transferred except upon such
registration or upon receipt by the Corporation of an opinion of counsel
satisfactory to the Corporation, in form and substance satisfactory to the
Corporation, that registration is not required for such sale or transfer.

 

The Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the Act, and in the event any shares are so
registered the Company may remove any legend on certificates representing such
shares. The Company shall not be obligated to take any other affirmative action
in order to cause the exercise of an option and the issuance of shares pursuant
thereto, or the issuance of shares with respect to any other Award, to comply
with any law or regulation of any governmental authority.

 

9.3 EMPLOYMENT OR OTHER SERVICES OBLIGATION.  The granting of any Award shall
not impose upon the Company (or any parent or subsidiary of the Company) any
obligation to employ, continue to employ, or otherwise contract or continue to
contract for the services of, any Award holder, and the right of the Company (or
any such parent or subsidiary) to terminate the employment or services of any
individual shall not be diminished or affected by reason of the fact that an
Award has been granted to him/her.

 

9.4 WITHHOLDING TAX.  Whenever under the Plan shares of Common Stock or cash is
to be delivered with respect to an Award, the Company shall be entitled to
require as a condition of delivery that the Award holder remit an amount
sufficient to satisfy statutory minimum federal, state and other governmental
withholding tax requirements related thereto, or the Company may in its sole
discretion, elect to satisfy such minimum withholding requirements by
withholding from the shares of Common

 

A-14

--------------------------------------------------------------------------------


 

Stock issuable under an Award a number of shares with an aggregate fair market
value (as of the date the withholding is effected) that would satisfy the
withholding amount due with respect to such Award. For the purpose of the
preceding sentence, the fair market value per share of Common Stock shall be
determined in the manner specified in Section 5.7.

 

SECTION 10. CERTAIN RIGHTS OF THE COMPANY

 

10.1 RIGHT OF FIRST REFUSAL OR REPURCHASE.  The Plan Administrator may in its
discretion provide upon the grant of any Award under the Plan that the Company
shall have an option to repurchase, upon such terms and conditions as determined
by the Plan Administrator, all or any number of shares of Common Stock purchased
upon exercise or otherwise received upon payment of the Award, or a right of
first refusal in connection with the subsequent transfer of any or all such
shares. The repurchase price per share payable by the Company shall be such
amount or be determined by such formula as is fixed by the Plan Administrator at
the time the Award related to the shares of Common Stock subject to repurchase
is first granted. In the event the Plan Administrator shall grant Awards subject
to the Company’s repurchase option or right of first refusal, the certificates
representing the shares received pursuant to such Award shall carry a legend
satisfactory to counsel for the Company referring to the Company’s repurchase
option or right of first refusal.

 

10.2 LOCKUP AGREEMENT.  The Plan Administrator may, in its discretion, specify
upon granting an Award that upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, the Award holder
shall agree in writing that for a period of time (not to exceed 180 days) from
the effective date of any registration of securities of the Company, the Award
holder will not sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of, any shares of Common Stock received
pursuant to such Award, without the prior written consent of the Company or such
underwriters, as the case may be.

 

SECTION 11. AMENDMENT OR TERMINATION OF THE PLAN

 

The Board of Directors may modify, revise or terminate the Plan at any time and
from time to time, except that without the approval of stockholders of the
Company, no modification or revision shall be made to the Plan, including but
not limited to changing the class of persons eligible to receive Awards or the
aggregate number of shares of Common Stock issuable pursuant to the Plan, when
applicable law or regulation requires such stockholder approval.

 

SECTION 12. NONEXCLUSIVITY OF THE PLAN

 

Neither the adoption of the Plan by the Board of Directors nor the submission of
the Plan to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board of Directors to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of stock options otherwise than under the Plan, and
such arrangements may be either applicable generally or only in specific cases.

 

SECTION 13. EFFECTIVE DATE AND DURATION OF PLAN

 

The Plan shall become effective upon its approval by stockholders of the
Company. No Award may be granted under the Plan after the tenth (10th)
anniversary of the effective date. The Plan shall terminate (i) when the total
amount of shares of Common Stock with respect to which Awards may be granted
shall have been issued pursuant to such Awards, or (ii) by action of the Board
of Directors pursuant to Section 11 hereof, whichever shall first occur,
provided, however, that all unexpired Awards

 

A-15

--------------------------------------------------------------------------------


 

shall continue in force and operation after termination of the Plan, except as
they may lapse or be terminated by their own terms and conditions.

 

SECTION 14. MISCELLANEOUS

 

14.1 DESIGNATION AND CHANGE OF BENEFICIARY.  Each holder of an Award that is
payable in cash shall file with the Plan Administrator a written designation of
one or more persons as the beneficiary who shall be entitled to receive the
amounts payable with respect to the applicable Award that provides continuing
rights to a beneficiary upon the Award holder’s death. An Award holder may, from
time to time, revoke or change his beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Plan
Administrator. The last such designation received by the Plan Administrator
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Plan Administrator
prior to the Award holder’s death, and in no event shall it be effective as of a
date prior to such receipt. If no beneficiary designation is filed by the Award
holder, the beneficiary shall be deemed to be his or her spouse or, if the Award
holder is unmarried at the time of death, his or her estate.

 

14.2 PAYMENTS TO PERSONS OTHER THAN AWARD HOLDERS.  If the Plan Administrator
shall find that any person to whom any amount is payable under the Plan is
unable to care for his or her affairs because of illness or accident, or is a
minor, or is otherwise legally incompetent or incapacitated or has died, then
any payment due to such person or such person’s estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may, if the
Plan Administrator so directs the Company, be paid to such person’s spouse,
child, relative, an institution maintaining or having custody of such person, or
any other person deemed by the Plan Administrator, in its absolute discretion,
to be a proper recipient on behalf of such person otherwise entitled to payment.
Any such payment shall be a complete discharge of the liability of the Plan
Administrator and the Company therefor.

 

14.3 NO LIABILITY OF PLAN ADMINISTRATOR.  No member of the Plan Administrator
shall be personally liable by reason of any contract or other instrument
executed by such Plan Administrator member or on his or her behalf in his or her
capacity as a member of the Plan Administrator nor for any mistake of judgment
made in good faith, and the Company shall indemnify and hold harmless each
member of the Plan Administrator and each other employee, officer or director of
the Company to whom any duty or power relating to the administration or
interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Organization or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.

 

14.4 GOVERNING LAW.  The Plan and all agreements hereunder shall be governed by
and construed in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to the principles of conflicts of law thereof.

 

14.5 FUNDING.  No provision of the Plan shall require the Company, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Award holders
shall have no rights under the Plan other than as general unsecured creditors of
the Company, except that insofar as they may have become

 

A-16

--------------------------------------------------------------------------------


 

entitled to payment of additional compensation by performance of services, they
shall have the same rights as other employees under general law.

 

14.6 RELIANCE ON REPORTS.  Each member of the Plan Administrator and each member
of the Board shall be fully justified in relying, acting or failing or refusing
to act, and shall not be liable for having so relied, acted or failed or refused
to act in good faith, upon any report made by the independent public accountant
of the Company and any parent or subsidiary of the Company and upon any other
information furnished in connection with the Plan by any person or persons other
than himself.

 

14.7 RELATIONSHIP TO OTHER BENEFITS.  No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company or any parent or
subsidiary of the Company except as otherwise specifically provided in such
other plan.

 

14.8 EXPENSES.  The expenses of administering the Plan shall be borne by the
Company and any parent or subsidiary of the Company.

 

14.9 PRONOUNS.  Masculine pronouns and other words of masculine gender shall
refer to both men and women.

 

14.10 TITLES AND HEADINGS.  The titles and headings of the sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

14.11 EMPLOYMENT OR INDEPENDENT CONTRACTOR RELATIONSHIP.  For all purposes of
the Plan, an employment or independent contractor relationship between the
Company (or any parent or subsidiary of the Company) and an Award holder shall
be deemed to exist during any period in which the Award holder is employed by,
or provides independent contractor services as a consultant or advisor to the
Company (or any such parent or subsidiary). For all purposes herein, a person
who transfers from employment or service with the Company to employment or
service with a parent or subsidiary of the Company or vice versa shall not be
deemed to have terminated employment or service with the Company, a parent or a
subsidiary of the Company. Whether authorized leave of absence, or absence on
military or government service, shall constitute termination of the employment
or independent contractor relationship between the Company (or any parent or
subsidiary of the Company) and the Award holder shall be determined by the Plan
Administrator at the time thereof.

 

14.12 EMPLOYEES AND INDEPENDENT CONTRACTORS BASED OUTSIDE THE UNITED STATES. 
Notwithstanding any provision of the Plan to the contrary, in order to foster
and promote achievement of the purposes of the Plan or to comply with or take
account of provisions of laws in other countries in which the Company, parent or
subsidiary of the Company operates or has employees or contracts with
independent contractors, or to obtain favorable tax, exchange control or
regulatory (including legal) treatment for the Company, or any parent or
subsidiary of the Company or any person to whom an Award has been or may be
granted, the Plan Administrator, in its sole discretion, shall have the power
and authority to (i) determine which employees employed outside the United
States or which independent contractors outside the United States are eligible
to participate in the Plan, (ii) modify the terms and conditions of and
procedures applicable to Awards granted to employees who are employed outside
the United States or to independent contractors outside the United States, and
(iii) establish subplans (through the addition of schedules to the Plan or
otherwise), modify option exercise procedures and other terms, conditions and
procedures applicable to Awards, in each case to the extent such actions may be
necessary or advisable as the Plan Administrator shall determine.

 

A-17

--------------------------------------------------------------------------------


 

SECTION 15. FRENCH SUB-PLAN; FOR INDIVIDUALS WHO ARE FRENCH RESIDENT TAXPAYERS
AND/OR SUBJECT TO THE FRENCH SOCIAL SECURITY SCHEME IN FRANCE.

 

All Awards granted under this Section 15 (also referred to as the “French
Sub-plan”) to an employee who is a French resident taxpayer and/or subject to
the French social security scheme in France shall comply with the terms of this
French Sub-plan. The purpose of the French Sub-plan is to grant Awards that
qualify for favorable income tax and social security tax treatment under French
law. In the event any other provision of the Plan conflicts with a provision of
this Section 15, the provision in Section 15 shall control with respect to any
Award granted under Section 15. No other Award granted under the Plan shall be
subject to the provisions of this Section 15.

 

15.1 DEFINITIONS.  The following terms shall have the following meanings for
purposes of this French Sub-plan:

 

(a)         “French Award” means, individually or collectively, any Award
granted under this Section 15 to employees who are French resident taxpayers
and/or subject to the French social security scheme in France.

 

(b)         “French Option Award” means, individually or collectively, any
French Award in the form of an option to purchase shares of Common Stock.

 

(c)          “French Restricted Stock Award” means, individually or
collectively, any French Award in the form of Restricted Stock.

 

(d)         “French RSU Award” means, individually or collectively, any French
Award in the form of Restricted Stock Units (as described in Section 6.8).

 

(e)          “Disability” means a physical or mental condition corresponding to
the classification in the second or third categories laid down in Article L.
341-4 of the French Code de la Sécurité Sociale.

 

(f)           “Holding Period” means, with respect to any French Award, the
holding period described in Section 15.5.

 

15.2 ELIGIBILITY.  A French Award under the French Sub-plan may be granted only
to an employee who is a French resident taxpayer and/or subject to the French
social security scheme in France.

 

15.3 LIMITATION ON GRANTS UNDER THE FRENCH SUB-PLAN.  French Awards may not be
granted to an employee who holds more than 10% of the Company’s outstanding
shares at the date of grant or an employee who would hold more than 10% of the
Company’s outstanding shares following the French Award grant.

 

15.4 VESTING PERIODS.  Except in the case of the death or Disability of the
employee, no portion of any French Restricted Stock Award or French RSU Award
may vest (whether such vesting results from the achievement of one or more goals
relating to the completion of service by the French Award holder and/or the
achievement of performance or other objectives) until at least the second
anniversary of the date of grant of such French Award. The recipient of a French
Award shall be 100% vested in such French Award in the event his or her
employment is terminated by reason of death or Disability, provided, however,
that if such French Award is a French RSU Award with vesting based, at least in
part, on performance conditions, the acceleration, if any, of such
performance-based vesting upon such death of Disability shall be determined as
set forth in the applicable award agreement. In the event of

 

A-18

--------------------------------------------------------------------------------


 

death or Disability, the Holding Period described in Section 15.5 will not
apply, but the black out restrictions on sale described in Section 15.6 will
continue to apply.

 

15.5 HOLDING PERIOD.  With respect to each French Award, there shall be a 2-year
period following each vesting date applicable to such French Award, during which
the employee issued such French Award may not sell or loan (i) in the case of a
French Restricted Stock Award or French RSU Award, any shares issued upon the
vesting on such vesting date of such French Restricted Stock Award or a French
RSU Award, or (ii) in the case of a French Option Award, any shares acquired
upon the exercise of the portion of such French Option Award that vested on such
vesting date, with respect to each of the foregoing clauses (i) and(ii).

 

15.6 RESTRICTIONS ON SALE - BLACK OUT PERIODS.  Following the expiration of the
Holding Period described in Section 15.5, shares of Common Stock issued upon the
applicable vesting of French Restricted Stock Awards or French RSU Awards or the
exercise of the portion of French Option Awards vested upon the applicable
vesting may not be sold:

 

(a)         during the then existing black out periods established by the
Company, which are hereby made applicable to all French Awards;

 

(b)         during the ten stock exchange trading days preceding and following
the date on which the Company’s consolidated accounts are made public, or
failing that, the annual accounts are published;

 

(c)          between (i) the date on which the Company’s management bodies have
knowledge of information which, if made public, could have a significant impact
on the share price of the Common Stock; and (ii) ten stock exchange trading days
following the date on which this information is published; and

 

(d)         if the participant has non public material information about the
Company and such sale would violate any applicable securities laws of the United
States of America or France.

 

15.7 RESTRICTION ON SALE FOR OFFICERS AND DIRECTORS.  At the time of the grant
of French Awards, the Plan Administrator shall, if any of the participants is an
officer or director of the Company, either decide that such officer or director
cannot sell the shares of Common Stock received upon vesting or exercise of the
French Award before the end of his or her functions, or determine the number of
shares of Common Stock received upon vesting of such French Award that such
officer or director shall keep up to the end of his or her functions.

 

15.8 RESTRICTIONS ON TRANSFER.  Save for exceptions listed in Section 15.4
above, shares of Common Stock subject to French Awards may not be transferred,
assigned, pledged or hypothecated in any manner until they have vested in
accordance with this French Sub-plan.

 

15.9 OTHER COMPLIANCE WITH FRENCH TAX AND SOCIAL SECURITY LAW.  French Awards
granted under the French Sub-plan must also comply with any other requirements
set forth by the French tax and social security law as interpreted and
supplemented by the French tax and social security guidelines in effect at the
date of grant of such Awards.

 

A-19

--------------------------------------------------------------------------------
